NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE DAVILA-RODRIGUEZ,                         No.    17-71268

                Petitioner,                     Agency No. A200-898-470

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Jorge Davila-Rodriguez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We dismiss the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Davila-Rodriguez failed to show exceptional and extremely unusual hardship to his

qualifying relatives. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012)

(absent a colorable legal or constitutional claim, the court lacks jurisdiction to

review the agency’s discretionary determination regarding hardship). Davila-

Rodriguez’s contentions that the agency failed to properly consider relevant factors

or evidence are not colorable and thus do not invoke our jurisdiction. See

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (“To be colorable

in this context, . . . the claim must have some possible validity.” (citation and

internal quotation marks omitted)).

      We lack jurisdiction to consider Davila-Rodriguez’s unexhausted contention

that the agency did not use a proper future-oriented standard in assessing hardship.

See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks

jurisdiction to consider legal claims not presented in an alien’s administrative

proceedings before the agency).

      Davila-Rodriguez’s motion to remand (Docket Entry No. 25) is denied. See

Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th Cir. 2019) (initial notice to

appear need not include time and date information to vest jurisdiction in the

immigration court).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    17-71268